Case: 18-40992      Document: 00515309004         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 18-40992                       February 13, 2020
                                                                           Lyle W. Cayce
SHANE JERMAINE MATTHEWS,                                                        Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:15-CV-286


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Shane Jermaine Matthews, Texas prisoner # 01753901, was convicted
by a jury of capital murder and sentenced to life imprisonment without parole.
The district court denied his 28 U.S.C. § 2254 petition on the merits. Matthews
now requests a certificate of appealability (COA).
       To obtain a COA, a petitioner must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40992        Document: 00515309004        Page: 2   Date Filed: 02/13/2020


                                        No. 18-40992

has denied claims on the merits, a petitioner must show “that jurists of reason
could disagree with the district court’s resolution of his constitutional claims
or that jurists could conclude the issues presented are adequate to deserve
encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327
(2003).
      Matthews has inadequately briefed and therefore waived his request for
a COA with respect to his claims of ineffective assistance of counsel on direct
appeal of his conviction. See McGowen v. Thaler, 675 F.3d 482, 497-98 (5th
Cir. 2012). With respect to his claims of (1) ineffective assistance based on
failure to file a motion to sever trial from all co-defendants, (2) ineffective
assistance based on failure to object to Exhibit 64, (3) a speedy trial violation,
(4) judicial   bias,     (5) improper    prosecutorial   comments     during    closing
argument,       (6) an      erroneous      accomplice-witness      jury    instruction,
(7) insufficient evidence of a robbery, and (8) insufficient evidence he was at
the crime scene, Matthews fails to make the requisite showing for issuance of
a COA. See Miller-El, 537 U.S. at 327. His motion for a COA is therefore
denied as to those claims. We construe his motion for a COA with respect to
the district court’s denial of an evidentiary hearing as a direct appeal of that
issue, see Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and affirm,
see Cullen v. Pinholster, 563 U.S. 170, 181-82, 185-86 (2011).
      COA DENIED; AFFIRMED.




                                             2